                                            Case 3:20-cv-03710-EMC Document 69 Filed 07/12/21 Page 1 of 4
                                                                                                                FILED
                                                                                                                  Jul 12 2021
                                   1                                                                           SUSANY. SOONG
                                                                                                          CLERK, U.S. DISTRICT COURT
                                   2                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                SAN FRANCISCO
                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MARCIE HAMILTON,                                   Case No. 3:20-cv-3710 EMC (TSH)
                                   8                   Plaintiff(s),
                                                                                           ORDER SCHEDULING SETTLEMENT
                                   9            v.                                         CONFERENCE BY ZOOM VIDEO
                                                                                           CONFERENCE
                                  10
                                        JUUL LABS, INC.,
                                  11
                                                       Defendant(s).
                                  12
Northern District of California
 United States District Court




                                  13   TO ALL PARTIES AND COUNSEL OF RECORD:

                                  14           This case was referred to Magistrate Judge Thomas S. Hixson for a settlement conference.

                                  15   A.             Time and Location of the Settlement Conference
                                  16           The settlement conference is scheduled for December 6, 2021 at 10:00 a.m, by Zoom

                                  17   Video Conference.

                                  18           ZOOM INSTRUCTIONS: The Court will send out a Zoom Invitation to all to join the

                                  19   call the day before the hearing. Counsel shall include all emails in the Settlement Conference

                                  20   Statement (see below). The Court cannot send the Zoom invitation to join the conference without

                                  21   emails. Any questions or problems shall be directed to the Courtroom Deputy by email:

                                  22   Rose_Maher@cand.uscourts.gov

                                  23   B.             Settlement Conference Statements
                                  24           No later than November 29, 2021, each counsel shall email pdf versions of their

                                  25   settlement conference statements to: TSHSettlement@cand.uscourts.gov The settlement

                                  26   conference statement shall include the following:

                                  27           1.     A list of emails of counsel, clients or representatives who will attend the

                                  28   conference so they may receive a Zoom Videoconferencing invitation from the Court.
                                            Case 3:20-cv-03710-EMC Document 69 Filed 07/12/21 Page 2 of 4




                                   1           2.     A brief statement of the facts of the case.

                                   2           3.     A brief statement of the claims and defenses including, but not limited to, statutory

                                   3   or other grounds upon which the claims are founded, a candid evaluation of the parties’ likelihood

                                   4   of prevailing on the claims and defenses, and a description of the major issues in dispute.

                                   5           4.     A summary of the proceedings to date and any pending motions.

                                   6           5.     The relief sought.

                                   7           6.     Any discrete issue that, if resolved, would facilitate the resolution of the case.

                                   8           7.     The party’s position on settlement, including present demands and offers and a

                                   9   history of past settlement discussions.

                                  10           Any party may submit an additional confidential letter to the Court at the

                                  11   TSHSettlement@cand.uscourts.gov

                                  12           The contents of this letter will not be disclosed to the other parties. However, parties may
Northern District of California
 United States District Court




                                  13   not refuse to share information in the items 1 through 7 above.

                                  14   C.             Participants
                                  15           Lead trial counsel must attend the settlement conference with the parties and with the

                                  16   persons having full authority to negotiate and settle the case by Zoom Video Conference.

                                  17           1.             Corporation or Other Non-Government Entity
                                  18           A party other than a natural person (such as a corporation or association) satisfies the

                                  19   attendance requirement if represented by a person (other than outside counsel) who has final

                                  20   authority to settle up to the full amount of the opposing party’s existing settlement demand or

                                  21   offer and who is knowledgeable about the case. If the authority to settle is vested in a governing

                                  22   board, claims committee, or equivalent body and cannot be delegated, a party must comply with

                                  23   the requirements of Northern District of California ADR Local Rule 7-4(a) and must designate a

                                  24   person with authority to participate in the settlement conference and, if a tentative settlement

                                  25   agreement is reached, to recommend the agreement to the approving body for its approval.

                                  26           2.             Government Entity
                                  27           A party that is a government entity satisfies the attendance requirement if represented by a

                                  28   person (in addition to counsel of record) who (a) has, to the greatest extent feasible, authority to
                                                                                          2
                                            Case 3:20-cv-03710-EMC Document 69 Filed 07/12/21 Page 3 of 4




                                   1   settle, (b) is knowledgeable about the facts of the case, the government entity’s position, and the

                                   2   positions and policies under which the government entity decides whether to accept proposed

                                   3   settlements, and (c) has the authority, if a tentative settlement agreement is reached, to recommend

                                   4   the agreement to the government entity for its approval. See N.D. Cal. ADR Local R. 7-4(b). If

                                   5   the action is brought by the government on behalf of one or more individuals, at least one such

                                   6   individual also must attend. See id.

                                   7           3.              Insured Party
                                   8           An insured party must appear by Zoom Video Conference, with a representative of the

                                   9   carrier with full authority to negotiate up to the limits of coverage. A person who needs to call

                                  10   another person not present before agreeing to any settlement does not have full authority.

                                  11           4.              Attendance by Counsel and Parties
                                  12           Counsel and Parties must attend the settlement conference by Zoom Video
Northern District of California
 United States District Court




                                  13   Conference. There will be no in-person attendance. Any request to excuse the attendance of a

                                  14   party or party representative must be made on the scheduling call with Magistrate Judge Hixson,

                                  15   and if it was not granted on that call, is denied.

                                  16           5.              Minors
                                  17           No child under the age of 18 may attend the settlement conference by Zoom, without

                                  18   obtaining an order from this Court allowing their attendance. Any request must be made at least

                                  19   14 days before the conference and provide good cause for the exception.

                                  20   D.              Settlement Conference
                                  21           Settlement conferences regularly last three or more hours. The parties should be prepared

                                  22   to discuss such issues as: (1) their settlement objectives; (2) any impediments to settlement they

                                  23   perceive; (3) whether they have enough information to discuss settlement and, if not, what

                                  24   additional information is needed; and (4) the possibility of a creative resolution of the dispute.

                                  25   Statements made during the conference are confidential and will not be admissible at trial if the

                                  26   case does not settle.

                                  27   E.              Rescheduling
                                  28           To reschedule a settlement conference, counsel shall contact the Courtroom Deputy, Rose
                                                                                            3
                                            Case 3:20-cv-03710-EMC Document 69 Filed 07/12/21 Page 4 of 4




                                   1   Maher, at (415) 522-4708, preferably at least seven days before the conference but as far in

                                   2   advance as possible to obtain a new date. Counsel shall confirm the new date and time with

                                   3   opposing counsel and thereafter file a stipulation and proposed order that sets forth the new date

                                   4   and time of the settlement conference. The parties are advised that the original settlement

                                   5   conference date will remain on calendar unless they receive an order from the Court.

                                   6   F.             Additional Requirements
                                   7           The parties shall notify chambers immediately at (415) 522-4698 if the case settles prior to

                                   8   the date of the settlement conference. Counsel must provide a copy of this order to all

                                   9   participating parties. Counsel must review Northern District of California ADR Local Rule 7,

                                  10   available at http://www.adr.cand.uscourts.gov.

                                  11           IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: 7/12/2021

                                  14
                                                                                                    THOMAS S. HIXSON
                                  15                                                                United States Magistrate Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        4
